Exhibit 10.39

FIRST AMENDMENT AGREEMENT

This FIRST AMENDMENT AGREEMENT (this "Amendment") is made as of the 29th day of
June, 2016 between:

(a) S&W SEED COMPANY, a Nevada corporation ("Borrower"); and

(b) KEYBANK NATIONAL ASSOCIATION, a national banking association ("Lender").

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement, dated as of September 22, 2015 (as the same may from time to time be
amended, restated or otherwise modified, the "Credit Agreement");

WHEREAS, Borrower and Lender desire to amend the Credit Agreement to modify
certain provisions thereof and add certain provisions thereto;

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower and Lender agree as follows:

1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to delete the definition of "Borrowing Base"
therefrom and to insert in place thereof the following:

"Borrowing Base" means an amount equal to the total of the following:

(a) up to eighty-five percent (85%) of the aggregate amount due and owing on
Eligible Accounts Receivable (other than Eligible Insured Accounts Receivable)
of Borrower; plus

(b) up to ninety percent (90%) of the aggregate amount due and owing on Eligible
Insured Accounts Receivable of Borrower; plus

(c) up to sixty-five percent (65%) of the aggregate of the cost or market value
(whichever is lower), as determined in accordance with GAAP, of the Eligible
Inventory of Borrower; plus

(d) during the Temporary Increase Period, the Temporary Increased Availability
Amount; minus

--------------------------------------------------------------------------------

(e) Reserves, if any;

provided that, anything herein to the contrary notwithstanding, Lender shall at
all times have the right to modify or reduce such percentages or dollar amount
caps or other components of the Borrowing Base from time to time, in its
Permitted Discretion.

2. Additions to Definitions in the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended to add the following new definitions thereto:

"Temporary Increased Availability Amount" means Four Million Dollars
($4,000,000).

"Temporary Increase Period" means the period from June 30, 2016 through
September 30, 2016.

3. Amendment to Financial Statements, Collateral Reporting and Information
Covenant Provisions. Section 5.3 of the Credit Agreement is hereby amended to
delete subsections (f) and (g) therefrom and to insert in place thereof,
respectively, the following:

(f) Inventory Report. Borrower shall deliver to Lender within twenty (20) days
after the end of each calendar month, a summary of Inventory, in form and
substance satisfactory to Lender and signed by a Financial Officer, based upon
month-end balances reconciled to the month-end balance sheet and the month-end
Borrowing Base Certificates, and accompanied by an Inventory certification, in
form and substance reasonably acceptable to Lender and including a calculation
of the Eligible Inventory (the calculation of Eligible Inventory reflecting the
then most recent month-end balance). Borrower shall deliver to Lender, after the
end of each calendar month, Inventory records , in such detail as Lender shall
deem reasonably necessary to determine the level of Eligible Inventory. In
addition, during the Temporary Increase Period, Borrower shall also deliver to
Lender by no later than 5:00 P.M. (Eastern time) on each Tuesday of each
calendar week (or the next Business Day if such Tuesday is not a Business Day),
a summary of Inventory (for the week ending on the Friday prior to the date such
Inventory report is submitted), in form and substance satisfactory to Lender and
signed by a Financial Officer, based upon week-end balances, and accompanied by
an Inventory certification, in form and substance reasonably acceptable to
Lender and including a calculation of the Eligible Inventory (the calculation of
Eligible Inventory reflecting the then most recent week-end balance). The values
shown on the Inventory reports shall be at the lower of cost or market value,
determined in accordance with the usual cost accounting system of Borrower.
Borrower shall provide such other reports with respect to the Inventory of
Borrower as Lender may reasonably request from time to time.

(g) Accounts Payable Aging Report. Borrower shall deliver to Lender, within
twenty (20) days after the end of each calendar month, in form and detail
satisfactory to Lender, an aging summary of the accounts payable of Borrower,
dated as of the last day of the preceding calendar month; provided that, during
the Temporary Increase Period, Borrower shall deliver such accounts payable
aging summary by no later than 5:00 P.M. (Eastern time) on each Tuesday of each
calendar week (or the next Business Day if such Tuesday is not a Business Day)
dated as of the week ending on the Friday prior to the date such summary is
submitted.

2

--------------------------------------------------------------------------------



4. Amendment to Restricted Payments Covenant Provisions. Section 5.15(a) of the
Credit Agreement is hereby amended to delete subpart (ii) therefrom and to
insert in place thereof the following:

(ii) the Excess Borrowing Base Availability, after giving proforma effect to any
such payment, shall be no less than Three Million Dollars ($3,000,000) (or with
respect to payments made during the fiscal quarter of Borrower ending September
30, 2016, no less than Zero Dollars ($0)) for thirty (30) consecutive days prior
to and after the making of such payment, and

5. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:

(a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and

(b) pay all legal fees and expenses of Lender in connection with this Amendment.

6. Representations and Warranties. Borrower hereby represents and warrants to
Lender that (a) Borrower has the legal power and authority to execute and
deliver this Amendment; (b) the officers executing this Amendment have been duly
authorized to execute and deliver the same and bind Borrower with respect to the
provisions hereof; (c) the execution and delivery hereof by Borrower and the
performance and observance by Borrower of the provisions hereof do not violate
or conflict with the Organizational Documents of Borrower or any material law
applicable to Borrower or result in a breach of any provision of or constitute a
default under any other material agreement, instrument or document binding upon
or enforceable against Borrower; (d) no Default or Event of Default exists, nor
will any occur immediately after the execution and delivery of this Amendment or
by the performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower's obligations or liabilities under the Credit
Agreement or any other Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.

7. Waiver and Release. Borrower, by signing below, hereby waives and releases
Lender, and its directors, officers, employees, attorneys, affiliates and
subsidiaries, from any and all claims, offsets, defenses and counterclaims, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.

3

--------------------------------------------------------------------------------





8. References to Credit Agreement and Ratification. Each reference to the Credit
Agreement that is made in the Credit Agreement or any other Related Writing
shall hereafter be construed as a reference to the Credit Agreement as amended
hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.

9. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile or other
electronic signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

10. Headings. The headings, captions and arrangements used in this Amendment are
for convenience only and shall not affect the interpretation of this Amendment.

11. Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

12. Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------

JURY TRIAL WAIYER

. BORROWER AND LENDER, TO THE EXTENT PERMITTED BY LAW, EACH HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

S&W SEED COMPANY

By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and Administration and Chief Financial
Officer

KEYBANK NATIONAL ASSOCIATION

By: /s/ Mark R. Bitter
Mark R. Bitter
Vice President

 

 

Signature Page
to First Amendment Agreement

--------------------------------------------------------------------------------



GUARANTOR ACKNOWLEDGEMENT AND AGREEMENT

The undersigned consent and agree to and acknowledge the terms of the foregoing
First Amendment Agreement dated as of June 29, 2016. The undersigned further
agrees that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.

The undersigned hereby waive and release Lender and its directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of any kind or nature, absolute and
contingent, of which the undersigned is aware or should be aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, LENDER AND THE UNDERSIGNED, OR
ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTOR
ACKNOWLEDGEMENT AND AGREEMENT, THE AMENDMENTS OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

SEED HOLDING, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager

STEVIA CALIFORNIA, LLC

By: /s/ Mark S. Grewal
Mark S. Grewal
Manager